     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     30851 Agoura Rd # 114
 2   Agoura Hills, Ca 91301
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF

 4                                       UNITED STATES DISTRICT COURT
                                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   J&J SPORTS PRODUCTIONS, INC                              )
                                                              )
 7                     Plaintiff,        vs.                  )   Case No.: 2:10-CV-08656-WDK-FMO
                                                              )
 8   JAVIER GRANADOS, et al,                                  )                   RENEWAL OF JUDGMENT
                                                              )                   BY CLERK
 9                 Defendant,                                 )
                                                              )
10
     Based upon the application for renewal of the judgment of the original judgment, and pursuant to F.R.C.P. 69(a) and
11
     C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
        Judgment in favor of Plaintiff, J&J Sports Productions, Inc., and against Defendant, Javier Granados, an individual
13
     d/b/a Mariscos Blanquita, and Blanca Portillo, an individual d/b/a Mariscos Blanquita, entered on August 25, 2011, be
14
     and the same is hereby renewed in the amounts as set forth below:
15
              Renewal of money judgment
16
                       a. Total judgment                                     $      3,830.00
17
                       b. Costs after judgment                               $          00.00
18
                       c. Subtotal (add a and b)                             $      3,830.00
19
                       d. Credits                                            $            0.00
20
                       e. Subtotal (subtract d from c)                       $      3,830.00
21
                       f.   Interest after judgment(.11%)                    $          41.99
22
                       g. Fee for filing renewal of application              $          00.00
23
                       h. Total renewed judgment (add e, f and g) $                 3,871.99
24

25
             July 9, 2021
     Dated: ___________________                   CLERK, by _________________________
                                                            ____________________
                                                                              __
                                                                               ______
26                                                   Deputy

27                                                Kiry A. Gray,
                                                  Clerk of U.S. District Court
28




                                                   Renewal of Judgment
